Citation Nr: 1544560	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-32 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an August 1964  rating decision that reduced the Veteran's rating for his service-connected right ankle disability from 40 percent disabling to 20 percent disabling.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for Non-Hodgkin's Lymphoma. 

3.  Entitlement to service connection for multilevel degenerative disc disease of the cervical spine.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 20 percent for residual, compound fracture, right ankle.

(The motion alleging CUE in a Board decision dated January 15, 1965, is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Robin E. Hood, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to January 1955 and from April 1956 to October 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010, August 2011, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge.  In a September 2015 statement, the Veteran waived the hearing request.  Thus, the Board may proceed to adjudicate the appeal.

The issue of whether there was clear and unmistakable error (CUE) in an August 1964 rating decision reducing the Veteran's right ankle disability rating was also appealed to the Board.  The August 1964 rating decision was subsumed by a January 1965 Board decision, which affirmed the reduction.  Therefore, the Board construes the Veteran's claim as a claim of CUE in the January 1965 Board decision.  As indicated above, that issue is the subject of a separate Board decision.

The Board notes that the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) was adjudicated by the RO in a recent August 2015 rating decision.  To date, the Veteran has not filed a notice of disagreement with the denial.  Because the issue of TDIU has been explicitly raised and adjudicated (denied) by the RO, this case is distinguishable from, and no remand action is required by, the case of Rice v. Shinseki, 22 Vet. App. 447 (2009).  For this reason, the Board will not infer jurisdiction over the claim for TDIU. 

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability has been raised  by the record in a June 2012 statement, and the issue of new and material evidence has been received to reopen a claim for entitlement to service connection for non-Hodgkin's lymphoma has been raised by the record in an April 2015 VA Form 9, but the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for multilevel degenerative disc disease of the cervical spine and entitlement to a rating in excess of 20 percent for residual, compound fracture, right ankle are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
.

FINDINGS OF FACT

1.  An August 1964 rating decision reduced the Veteran's disability rating for his service-connected right ankle disability from 40 percent disabling to 20 percent disabling; a January 1965 Board decision directly affirmed the RO's August 1964 rating decision.

2.  In a statement received by the Board on March 13, 2012, and prior to the promulgation of a Board decision in the matter of whether new and material evidence has been received to reopen a claim for entitlement to service connection for non-Hodgkin's lymphoma, the Veteran's representative requested that his appeal in the matter be withdrawn.

3.  There is competent evidence of a diagnosis of PTSD based on corroborated in-service stressors. 


CONCLUSIONS OF LAW

1.  The January 1965 Board decision subsumed the RO's August 1964 rating decision; thus, the RO's August 1964 rating decision is not subject to challenge on the basis of CUE, and the claim is dismissed.  38 U.S.C.A. § 7111  (West 2014); 38 C.F.R. § 20.1104 (2015).

2.  Regarding the claim of whether new and material evidence has been received to reopen a claim for entitlement to service connection for non-Hodgkin's lymphoma, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With regard to the Veteran's CUE claim, the Court has specifically held that the duties to notify and assist have no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002).  See also 38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2015); 38 C.F.R. §§ 20.1400-20.1411 (2052).  Therefore, the Board finds that no further action is necessary on the CUE issue.

As to the claim of entitlement to service connection for PTSD, that claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  CUE Claim

Rating decisions that are final and binding are accepted as correct in the absence of clear and unmistakable error (CUE). 38 C.F.R. § 3.105(a) (2015).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) .

When an RO decision is appealed to and affirmed by the Board, a claimant may not collaterally attack the RO decision because it has been "subsumed" by the Board's decision.  See 38 C.F.R. § 20.1104.  See also Duran v. Brown, 7 Vet. App. 216, 224   (1994); accord, Johnston v. West, 11 Vet. App. 240, 241 (1998).  In order to reverse such decision, the claimant must collaterally attack the Board decision.

Here, the Veteran contends that there was CUE in rating decision that reduced the disability rating of his service-connected right ankle disability from 40 percent to 20 percent.  Review of the record demonstrates, however, that the rating decision which reduced the disability rating was appealed to the Board and that a January 1965 Board decision directly affirmed the RO's August 1964 rating decision.  Hence, the August 1964 rating decision is no longer subject to collateral attack on the basis of CUE.  Under such circumstances, the Veteran's claim of CUE must be dismissed without prejudice.  See Simmons v. Principi, 17 Vet. App. 104 (2003) (CUE claims which are denied based on the absence of legal merit or lack of entitlement under the law should be dismissed without prejudice).

As a final note, the Board observes that some of Veteran's statements regarding CUE are construed as a motion for revision of the January 1965 Board decision.  See 38 C.F.R. § 20.1404(c), (d) (2015).  Therefore, as noted in the Introduction, and pursuant to the Board's own procedures and practices, the issue of whether there was CUE in a January 2004 Board decision will be the subject of a separate decision. 

III. Non-Hodgkin's Lymphoma

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3) .

In a written statement dated in February 2012 and received on March 13, 2012, the Veteran's representative at that time stated that "The veteran is withdrawing the issue of service-connected for non-Hodgkin's lymphoma from his appeal."  Consequently, there is no allegation of error of fact or law with respect to such claim remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider an appeal in the matter.

IV.  PTSD

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

The Veteran asserts that he is entitled to service connection for PTSD due to experiencing a car accident in service, for the reasons that follow, the Board finds that service connection is warranted.

To establish entitlement to disability compensation for PTSD, a claimant must present (1) evidence of a current diagnosis of PTSD; (2) evidence of an in-service stressor, with credible supporting evidence that the claimed in-service stressor occurred; and (3) evidence of a causal nexus between the current symptomatology and the in-service stressor.  38 C.F.R. § 3.304(f)  (2015).

If the evidence establishes that the veteran engaged in combat with the enemy and his claimed stressor is related to combat, the veteran's lay testimony alone generally is sufficient to establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

The Veteran's service treatment records indicate he was a passenger in a car accident in service in April 1952.  The STRs noted the accident was not the result of his own misconduct.  News articles submitted by the Veteran indicated six people were killed in the accident.  A corrected DD Form 214 indicates the Veteran had a Combat Action Ribbon.

An October 2013 PTSD Disability Benefits Questionnaire, completed by a VA psychologist, indicates the Veteran had an Axis I diagnosis of PTSD, chronic, combat related.  The VA psychologist noted the Veteran's severe car accident where 5 people were killed and 6 injured.  He also noted the Veteran's combat action ribbon.  The Veteran reported that while he was stationed in Korea, he witnessed prisoners being killed and buried in a mass grave and felt in fear of his own life.  The psychologist indicated the examiner met criterion A for PTSD in that the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  He also found the Veteran's response involved intense fear, helplessness or horror.  The report noted the Veteran persistently re-experienced the traumatic event in more than one way.  The Board finds the Questionnaire to be highly probative, as the VA psychologist provided a full report based on information that is consistent with the evidence of record.

A January 2014 VA examination report reflects that the Veteran did not have a diagnosis of PTSD.  The examiner stated that it did not appear the Veteran met the diagnostic criteria for PTSD per the DSM-IV or 5 based on a structured interview assessing for the frequency, severity and duration of symptoms and linking them to his prior military stressors.  The examiner noted that although the Veteran reported having significant symptoms of re-experiencing prior traumas, his reported sleep impairment and detachment from others could not be linked to stressors that occurred 60+ years ago.  In regard to the criterion "avoid thinking/talking about trauma," the examiner noted the Veteran spontaneously reported stressors throughout the examination.  The VA examiner did not provide a full rationale explaining why the sleep impairment and detachment could not be linked to his in-service stressors.  Therefore, the Board finds the January 2014 VA opinion to be inadequate.  Consequently, the opinion has little probative value.

In a PTSD Questionnaire dated in June 2014, the VA psychologist who completed the October 2013 Questionnaire again found that the Veteran had a diagnosis of PTSD.  The psychologist stated that the PTSD was military related and noted the stressors of the in-service car accident and experiencing serving in Korea on board a ship that was frequently shelled.  The examiner noted that the Veteran responded in a manner indicating significant disturbance related to past traumatic experiences.  Responses on the self-report were consistent with information obtained and observations made during clinical interview.  The Board finds the June 2014 PTSD Questionnaire to be probative.

The Veteran's stressor as to the in-service car accident is conceded.  The Veteran's claimed stressor involving being shelled and witnessing people being killed are also conceded, as the events are consistent with the circumstances of his service, and he received the Combat Action Ribbon.  The October 2013 and June 2014 PTSD Questionnaires indicate the Veteran has been diagnosed with PTSD based on the conceded in-service stressors.  As discussed above, the Board finds the January 2014 VA opinion finding the Veteran did not have a diagnosis of PTSD is inadequate and thus not probative.  Giving the Veteran the benefit of the doubt, the Board finds that a preponderance of the evidence supports a finding that the Veteran has a diagnosis of PTSD that is related to an in-service stressor.  Entitlement to service connection for PTSD is granted.


ORDER

The claim for revision of the August 1964 rating decision on the basis of CUE is dismissed without prejudice.

The claim to reopen a claim for entitlement to service connection for Non-Hodgkin's Lymphoma is dismissed.

Entitlement to service connection for PTSD is granted.




REMAND

The Veteran asserts that he is entitled to service connection for a cervical spine disability due to a car accident in service.  As noted above, the Veteran's car accident is documented in his STRs.  The Veteran's STRs also contain several references to pain in the neck.  See e.g. August 1953 STR.  In a May 2010 VA examination, the examiner found the Veteran had multi-level degenerative disc disease of the cervical spine.  The examiner stated that it would be with resort to mere speculation to opine that the Veteran's current neck condition was caused by active duty or is a result of the chronic neck pain shown during active duty following the Veteran's auto accident.  The examiner noted that "There is no objective evidence to support a claim that the Veteran's multi-level degenerative disc disease of the cervical spine onset in service."  The Veteran has asserted that he has had neck pain since service.  As a lay person, he is competent to report symptoms capable of lay observation.  As the May 2010 VA examiner did not fully explain why he was unable to provide an opinion, the Board finds that the rationale is inadequate, and a new VA opinion is necessary. 

In regard to the Veteran's right ankle disability, the disability was last evaluated at a VA examination in November 2010, nearly five years ago.  The November 2010 VA examination report noted the Veteran did not use a crutch, cane or walker.  A May 2013 VA treatment record indicates the Veteran had an antalgic gait, wore a brace on his right lower leg, and used a four-footed cane.  He reported that transfers were painful.  As the evidence indicates the Veteran's ankle disability may have worsened, the claim must be remanded for a new VA examination.

Finally, the VA treatment records in the file only date to August 2014.  Consequently, the Board requests the appellant's complete VA treatment records from August 2014 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from August 2014 to present.  If no records are available, the claims folder must indicate this fact.

2.  Then, forward the claims file to a VA examiner of appropriate expertise to provide an opinion as to whether the Veteran has a cervical spine disability that is at least as likely as not (at least a 50 percent probability) related to service.

The VA examiner should address the Veteran's STRs indicating he had complaints of pain in the neck in service.

If the VA examiner determines that an examination is necessary to provide an opinion, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his right ankle disability.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal of entitlement to entitlement to service connection for a cervical spine disability and entitlement to a higher rating for his service-connected right ankle disability.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


